711 N.W.2d 369 (2006)
474 Mich. 1095
Edno Dino CASEY, III, Plaintiff-Appellee,
v.
Brian L. CLOWERS, Defendant-Appellant, and
DAH Trucking Company, Inc., and City of Detroit, Defendants.
Docket No. 130024, COA No. 262142.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the October 27, 2005 *370 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.